   Case 17-10123-elf     Doc 42    Filed 11/26/19 Entered 11/26/19 13:44:12       Desc Main
                                   Document Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  INRE:
          Olymphia Johnson                               Chapter 13

          Debtor                                         Case No.: 17-10123-ELF


                                          ORDER


       AND NOW, this ___                November 2019, upon consideration of the Motion
                         26th day of _____
to Reconsider the Order Granting Relief from the Automatic Stay and after a hearing; it is
hereby ORDERED that


        1.    The Motion is GRANTED.


        2. The Order dated September 3, 2019 is VACATED and the automatic stay
           is REINSTATED.

          ~   Order entered by default.




                                                ______________________________________
                                                  ERIC L. FRANK
                                                  U.S. BANKRUPTCY JUDGE
